Citation Nr: 9919382	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-03 205A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

The propriety of the initial noncompensable rating assigned 
for the veteran's service-connected bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
January 1969 to December 1971.

In September 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, granted the 
veteran's claim for service connection for a bilateral 
sensorineural hearing loss and assigned a noncompensable (0 
percent) rating.  He appealed the RO's decision to the Board 
of Veterans' Appeals (Board), requesting a higher (i.e., 
compensable) rating.

In October 1995, the veteran testified at a hearing at the RO 
in support of his claim.  He requested another hearing in 
April 1996, but he subsequently indicated in December 1998 
and January 1999 that he no longer wanted a hearing and that 
the Board should proceed to review his appeal.

Since the veteran disagreed with the initial noncompensable 
rating assigned for his bilateral sensorineural hearing loss, 
the Board has recharacterized the issue on appeal as 
involving the propriety of the assignment of the initial 
evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999). 

REMAND

Initially, the Board notes that, consistent with the 
Fenderson decision, on remand, the RO should consider whether 
"staged rating," from the initial grant of service 
connection, is appropriate.  In so determining, the Board 
finds (contrary to the Hearing Officer's February 1996 
determination), that because the veteran's May 1995 request 
for a hearing extended the time for filing a timely 
substantive appeal, his October 1995 VA Form 9 constitutes a 
timely filed substantive appeal.  See 38 C.F.R. § 20.303 
(1998); VA O.G.C. Adv. Op. No. 28-96 (Oct, 9, 1996).  

The veteran underwent VA audiological evaluations in February 
1995, January 1996, and August 1997 to assess the severity of 
his hearing loss.  A private audiologist at the New York Eye 
and Ear Infirmary also tested the veteran's hearing and 
submitted a report of the evaluation, and VA issued 
hearing aids.  A review of the audiological findings suggests 
that the veteran's hearing has worsened during the course of 
his appeal.  In addition, the Board observes that, on May 11, 
1999, VA announced amendments to VA's Schedule for Rating 
Disabilities (the Rating Schedule) changing the criteria for 
evaluating diseases of the ear and other sense organs, to 
include disability from hearing loss.  64 Fed. Reg. 25202-
25210 (1999) (to be codified at 38 C.F.R. §§ 4.85-4.87).  
The amended criteria became effective on June 10, 1999.  
Under the new criteria, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  64 Fed. Reg. 25202-25210 
(to be codified at 38 C.F.R. § 4.86).  Because the record 
reflects that at several frequencies the veteran's pure tone 
thresholds were at 55 decibels or more, this change might 
have an impact on the evaluation of his hearing loss.

Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The RO has not, to date, considered the 
veteran's claim under both the former and revised applicable 
schedular criteria.  Such action is necessary, in the first 
instance, to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  Furthermore, if the 
claim is again denied, the RO must provide notice to the 
veteran of the revised applicable schedular criteria, and 
afford him an opportunity to respond with argument/evidence.

In light of the apparent worsening of the veteran's hearing 
acuity and the recent regulatory changes that may potentially 
impact this appeal, the Board concludes that a new 
examination would be helpful to the disposition of this case.  
See Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for a VA audiometric evaluation to 
determine the current severity of his 
bilateral hearing loss.  It is imperative 
that the examiner reviews the evidence in 
the claims folder, including a complete 
copy of this REMAND.  The report of the 
examination should reflect consideration 
of the veteran's pertinent medical 
history and complaints.  All pertinent 
clinical findings and tests should be 
performed, to include speech 
discrimination results, if appropriate.  
The examiner must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a typewritten 
report.

2.  The RO should review the report of 
the evaluation to ensure that it is in 
compliance with this REMAND.  If 
deficient in any manner, appropriate 
corrective action should be undertaken.

3.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
regarding the propriety of the initial 
evaluation assigned for his bilateral 
hearing loss in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  Such 
readjudication should include specific 
consideration of the criteria in effect 
prior to June 10, 1999, as well as the 
new criteria for rating diseases of the 
ear and other sense organs that became 
effective on that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO also should consider 
whether staged rating is appropriate in 
light of the recent decision in Fenderson 
v. West, 12 Vet. App. 119, 126-27 (1999).  
The RO must provide adequate reasons and 
bases for its determinations and address 
all issues and concerns that were noted 
in this REMAND.

4.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, No. 98-
2267 (U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. 
App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









